        

' §§ aj y

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
______ __ X
CAROL MCNEELY, SCOTT D. VLK, SHILPA
VLK, GEORGE K. BERNHARD, DEBORAH
JOYCE, and HARRY l\/l. TUBER, on behalf of
themselves and all others similarly situated, and
DAVID T. RUDZIEWICZ, FREDERICK DEMAIO,
DONNA R. KOBIELSKI, and DONNA MOLTA,

 

18 Civ. sss (PAC)

Plaintijjfv,
-against- : OPINION & ORDER

METROPOLITAN LIFE INSURANCE COMPANY,
METROPOLITAN LIFE RETIREMENT PLAN FOR
UNITED STATES EMPLOYEES, SAVINGS AND
INVESTMENT PLAN FOR EMPLOYEES OF
METROPOLITAN LlFE AND PARTICIPATING
AFF]LIATES, METLIFE OPTIONS & CHOICES
PLAN, and WELFARE BENEFITS PLAN FOR
EMPLOYHES OF METROPOLITAN LIFE AND
PARTICIPATING AFFILIATES,

Defendams. :
___________________________________ mm MX

 

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiffs, dentists and dental hygienists Who evaluated claims submitted by treating
dentists for Metropolitan Life Insurance Company (“MetLife”), bring this proposed class and
collective action against MetLife and employee benefit plansl under the Fair Labor Standards
Act (“FLSA”), the Employee Retirement Income Security Act (“ERISA”), and the statutes and
common law of Illinois, New York, New Jersey, and Rhode Island. Piaintiffs allege that

MetLife unlawfully classified them and others similarly situated as independent contractors,

 

Metropolitan Life Retirernent Plan for United States Employees, Savings And Investment Plan For Employees
of Metropolitan Life And Participating Affiliates, MetLife Options & Choices Plan, and Welfare Benefits Plan
For Employees of Metropolitan Life And Participating Affiliates. The only claims against these employee
benefit plans are the E`.RISA claims, which have been stayed.

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 2 of 9

When they Were actually employees of Metl_.ife Who should have been compensated as regular
fulltime employees in salary and benefits. Defendants moved to dismiss the ERISA and unjust
enrichment claims entirely, and moved to dismiss the FLSA and state law overtime claims
brought by the dentist Plaintiffs. The ERISA claims have since been stayed. (Dkt. 69.) The
remaining claims at issue here are (l) the unjust enrichment claims of all Plaintiffs, and (2) the
overtime FLSA and state law claims of the dentist Plaintiffs. For the following reasons, the
Court GRANTS in part and DENIES in part Defendants’ motion to dismiss
FACTUAL BACKGROUNI)

I. Plaintif`fs

The Second Amended Complaint2 alleges that, beginning some time before 2002,
MetLife hired licensed dentists and dental hygienists as consultants to evaluate claims for
benefits submitted by policyholders participants, and beneficiaries in employee benefit plans
(the “Dental Consultants”). (Dkt. 49 (“SAC”) 11 l.) The Dental Consultants included licensed
dentists_~Plaintiffs Carol McNeely, Shilpa Vlk, George Bernhard, David T. Rudzievvicz, and
Frederick Del\/laio (the “Dentist Plaintiffs”B)-and dental hygienists-Plaintiffs Deborah Joyce,
Donna Kobielski, and Donna Molta. (Id. 111[ 12-21.)
II. Compensation

l\/letLife compensated the Dental Consultants as independent contractors even though,

until November 2017, it determined and controlled all aspects of the performance of their duties

 

In deciding the motion to dismiss, the Court accepts as true the allegations in Plaintiffs’ Second Amended
Complaint and resolves all factual disputes in Plaintiffs’ favor. See Schentag v. Nebgen, No. l:l?-CV~8?34-
GHW, 2018 Wl. 3104092, at *14 (S.D.N.Y. lane 21, 2018).

3 Since the filing of the Second Amended Cornplaint, two of the named Dentist Plaintiffs_Harry M. Tuber and
Scott D. Vlk_-voluntarily dismissed all claims without prejudice (Dkts. 70 & 71.)

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 3 of 9

to an extent that made them employees, not independent contractors (See id. ll l.) On October
31, 2017, MetLife rewrote its contract to explicitly call the Dental Consultants independent
contractors, and changed some of its practices to treat them more like independent contractors
(See id. 1{1[ 2, 40-41; Dl<t. 49-1 (“Prior Contract”) 111 l, 3; Dkt. 49-2 (“New Contract”) ill§ l, 3.)

MetLife did not pay the Dental Consultants on a salary basis, did not pay overtime when
they worked more than forty hours in a week, and did not pay on a biweekly basis. (See SAC 111
4-5, 101-03, 108, llS', Prior Contract 11 l; New Contract ll 3.) Instead, MetLife paid them
monthly based on the number of hours worked times a contracted rate per hour, without overtime
pay. (See id.) The Dental Consultants did, however, receive bonuses in the form of temporary
increases in hourly rates based on the number of claims that they as a group were able to process
during high-volume times. (SAC 1l 93.)

The Dental Consultants Were not offered certain employee benefits that generally were
available to MetLife employees, including a variety of largely employer-paid insurance plans
and a defined benefit pension plan. (Ia’. 1Hl 6, ll9.)

MetLife did not pay the employer portion of FICA taxes for the Dental Consultants’
Wages, and did not withhold the employee portion from their monthly pay. (Id. 1{1[ 7, 133; New
Contract1l 3.) As a result, the Dental Consultants paid the combined employer and employee
amount of FICA taxes. (SAC ll 134.)

III. Duties

The Dental Consultants’ primary duties Were to review claims for services, which
involved reviewing clinical information submitted by treating dentists and evaluating whether
the services rendered-such as crowns, bridges, onlays, implants, or periodontal treatments-

were dentally necessary, to assist MetLife in deciding whether to pay for services (Id. 111 72,

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 4 of 9

105.) Dental Consultants could recommend that an alternate, less expensive benefit be applied to
a service, and if MetLife adopted the recommendation, benefits would be paid based only upon
the less costly service. (Id.)

The Prior Contract listed the Dental Consultants’ duties as: “a) Reviewing dental claims
and rendering your professional opinion; b) Providing advice and counsel to the Claims Office
staff; c) Communicating via telephone with submitting dentists to explain and clarify dental
claims; and, d) Training Dental Consultants, as may be required.” (Old Contract il 2.) These
four duties are also described in the schedule of services under the New Contract, and a fifth
Service is added: “Assisting l\/letLife’s Claims Office Staff and Special lnvestigation Unit with
potential fraudulent dental claims submissions and fraud investigations, including abuse and
overutilization.” (New Contract Sched. A.)

The Dental Consultants were not practicing dentistry. (SAC 1l 105.) They did not have
patient-provider relationships with any of the policyholders, participants, or beneficiaries, did not
diagnose the patients’ dental needs for the purpose of providing services to those patients, and
did not assist or advise the practicing dentist in providing services to the patient. (Id.)

DISCUSSION
I. Motion to Dismiss Standard

To defeat a motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil
Procedure lZ(b)(é), “a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Arl. Corp. v. Twombly, 550 U.S. 544, 570 (2()07)). A claim is facially plausible if
the complaint contains “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. “A pleading that offers ‘labels and

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 5 of 9

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.”’ Id. The
court must construe the factual allegations contained in the complaint as true and view the
complaint in the light most favorable to plaintiffs Twombly, 550 U.S. at 572.

At the motion to dismiss stage, the court “assess[es] the legal feasibility of the
complaint,” but does not “assay the weight of the evidence which might be offered in support
thereof.” Lopez v. let Blue Airways, 662 F.3d 593, 596 (2d Cir. 2011). “When deciding a
motion to dismiss pursuant to Rule 12(b)(6), the Court may consider documents attached to the
Complaint as exhibits or incorporated in it by reference.” Fraser v. Fiduciary Tr. Co. Int’l, 417
F. Supp. 2d 3l0, 317 (S.D.N.Y. 2006) (Crotty, J.) (citing Brass v. American Film Techs., Inc., _
987 F.Zd 142, 150 (2d Cir. 1993)).

II. Unjust Enrichment

The lnternal Revenue Code (“IRC”) provides that: “No suit or proceeding shall be
maintained in any court for the recovery of any internal revenue tax alleged to have been
erroneously or illegally assessed or collected, or of any penalty claimed to have been collected
without authority, or of any sum alleged to have been excessive or in any manner wrongfully
collected, until a claim for refund or credit has been duly filed with the Secretary. . . .” 26 U.S.C.
§ 7422(a). Pursuant to § 7422(0, “the exclusive remedy for a tax refund is an action against the
United States.” Lehman v. USAIR Grp., Inc., 930 F. Supp. 912, 916 (S.D.N.Y. 1996).
Accordingly, a state law claim seeking a federal tax refund is preempted See Brennan v. Sw.
Airlines Co., 134 F.3d 1405, 1409 (9th Cir.), amended sub nom. Brennan v. Sw. Airlines, 140
F.3d 849 (9th Cir. 1998).

Moreover, “the lRC does not explicitly create a private cause of action whereby an

employee may sue an employer for a failure to make a required contribution.” Ferro v. Merro.

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 6 of 9

Ctr. for Mental Health, No. 13 CIV. 2347 PKC, 2014 WL 1265919, at *5 (S.D.N.Y. Mar. 27,
2014). The Second Circuit has not opined on whether an implied cause of action exists under the
lRC, but courts in this District have held that there is not. See id.; Reynola's v. de Silva, No. 09
Civ. 9218 CM), 2010 WL 7435l0, at *7 (S.D.N.Y. Feb. 24, 2010) (collecting cases), abrogated
on other grounds by Katz v. Cellco P’ship, 794 F.3d 341, 346 (2d Cir. 2015); Spilky v, Helphand,
No. 91 CIV. 3045 (PKL), 1993 WL 159944, at *2-4 (S.D.N.Y. May ll, 1993).

The Dental Consultants’ unjust enrichment claims against MetLife are for FICA taxes
that the Dental Consultants paid to the Internal Revenue Service (“IRS”), and they are
preempted To allow these claims to move forward would undermine the lRS’s administrative
scheme, which allows individuals to file claims for tax refunds that they believe they need not
have paid. See Lehmo:n, 930 F. Supp. at 916 (§ ?422 prohibits suits for disguised refunds of
taxes); Umland v. PLANCO Fz'n. Servs., 542 F.3d 59, 66~68 (3d Cir. 2008) (unjust enrichment
claim that employer withheld too much FICA tax preempted).

Most of the cases that analyze unjust enrichment claims for FICA taxes involve
employers that withheld too much from employees whereas here, the Dental Consultants allege
that MetLife unjustly enriched itself because it did not collect or pay to the IRS any FICA taxes
for employees who were mischaracterized as independent contractors As their argument goes,
the Dental Consultants had to pay their own and the employer share of FICA taxes to the IRS,
and MetLife unfairly benefitted as a result, to the Dental Consultants’ detriment This distinction
does not provide reason to allow the Dental Consultants a private right of action for an unjust
enrichment claim for taxes paid where there is none, and where they had an avenue to pursue
their claims through the proper administrative process Cf. Mikalski v. Centerior Energy Corp.,

501 F.3d 555 , 565 (6th Cir. 2007) (where defendant “was not acting as a collection agent for or

 

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 7 of 9

on behalf of the IRS,” breach of contract and fraud claims were not preempted by § 7422 just
because damages were calculated in terms of overpaid income taxes).

The present case is distinguishable from Childers v. New York & Presbyterian Hosp., 36
F. Supp. 3d 292 (S.D.N.Y. 2014), where medical students and residents sought to recover FICA
taxes that were withheld by hospitals affiliated with their medical schools There, the “alleged
liability . . . stem[med] not from its collection of FICA taxes but from later, independent actions
and omissions such as agreeing in [a] Settlement not to file protective refund claims on behalf of
Plaintiffs, keeping the Settlement secret from Plaintiffs, not filing refund claims on behalf of
Plaintiffs and not informing Plaintiffs that they should file refund claims for themselves.” Id. at
303. Here, by contrast, the Dental Consultants’ unjust enrichment claims seek a disguised tax
refund. See Lehman, 930 F. Supp. at 916.

The Dental Consultants attempt to save unjust enrichment claims that are within state
statutes of limitations but outside the federal limitations period for claiming a refund with the
IRS. § 7422 preemption, however, is not contingent on whether the federal statute of limitations
has run on the claims a plaintiff wants to brin g. This result would undermine the administrative
scheme set forth by Congress and reward those who fail to file timely claims for refunds See
Umland, 542 F.3d 59 at 65.

III. Overtime

The FLSA exempts from its overtime requirements “any employee employed in a bona
fide . . . professional capacity.” 29 U.S.C. § 2l3(a)(l). This includes an employee “who is the
holder of a valid license or certificate permitting the practice of law or medicine or any of their

branches and is actually engaged in the practice thereof,” even if not paid on a salary basis 29

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 8 of 9

C.F.R. § 54l.304(a)(1). “In the case of medicine, the exemption applies to physicians” which
includes dentists 29 C.F.R. § 541.304(b).

There is no dispute that the Dentist Plaintiffs held valid licenses to practice dentistry.
(SAC jill 12-15, 17-19.) The question remains if the Dentist Plaintiffs were engaged in the
practice of dentistry in their capacity as Dental Consultants for MetLife. Readin g the SAC in the
light most favorable to Plaintiffs, and notwithstanding MetLife’s ability to raise this issue again
in a motion for summary judgment following discovery, the Dentist Plaintiffs were not engaged
in the practice of` dentistry and are thus not exempt from the FLSA’s overtime requirements

The present record indicates that the Dentist Plaintiffs were not treating or providing
services to patients Rather, they were reviewing claims for services to assist MetLife in
determining whether the services were dentally necessary and should be reimbursed (Id. 1111 72,
105 .) Such activities do not fall under any of the relevant definitions of “practice of dentistry,”
which generally involve diagnosis evaluation, prevention, or treatment of injuries deformities,
diseases or conditions of teeth, oral cavity, and/or maxillofacial area. See Conn. Gen. Stat. § 20-
l23(a); 225 lll. Comp. Stat. Ann. 25/17; N.l. Stat. Ann. § 45:6~19; N.Y. Educ. Law § 6601; R.I.
Gen. Laws § 5-31.1-1(6); General Dentistry, ADA.org, https://www.ada.org/en/education-
careers/careers-in-dentistry/general-dentistry. Where a dentist is merely reviewing claims for
purposes of determining what benefits are payable, the dentist is not practicing dentistry for
purposes of the FLSA learned professional exemption See leuger v. Sundstrand Corp., 84 lll.

App. 3d 272, 277-78 (198()).

Case 1:18-cv-00885-PAC Document 80 Filed 03/26/19 Page 9 of 9

MI_(M
Defendants’ motion to dismiss the unjust enrichment claims is GRANTED, and partial
motion to dismiss the FLSA and state overtime claims is DENIED. The Clerk of Court is
directed to terminate the motion at Dkt. 5 3.
Defendants shall answer the Second Amended Complaint. ri`he parties are directed to

confer and submit a civil case management plan by Friday, April 26, 2019.

Dated: New York, New York SO ORDERED

March 26, 2019
grme

PAUL A. CROTTY
United States District Judge

 

